USCA11 Case: 21-14363      Date Filed: 07/28/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14363
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TODD ENGLES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 6:21-cr-00064-PGB-GJK-1
                   ____________________
USCA11 Case: 21-14363         Date Filed: 07/28/2022    Page: 2 of 2




2                      Opinion of the Court                 21-14363


Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
       Michelle Yard, counsel for Todd Engles in this direct crimi-
nal appeal, has moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967). Our independent review of the entire record re-
veals that counsel’s assessment of the relative merit of the appeal is
correct. Because independent examination of the entire record re-
veals no arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and Engles’s convictions and sentences are
AFFIRMED.